DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 15 & 17-33 are allowed.
Claims 1-14, 16 & 34 are canceled.
Election/Restrictions
Claims 15 & 17-33 are allowable. Claims 20 & 26-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I & II and Species A-D, as set forth in the Office action mailed on December 22, 2020, is hereby withdrawn and Claims 20 & 26-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty on May 4, 2022.
The application has been amended as follows:
Claim 27 is amended to read as:
A method of manufacturing the endoscope according to claim 15, the method comprising: forming the first resin portion by applying a first resin so as to cover the boundary portion between the first member and the second member among the space formed between the distal end cover and the distal end constituting portion, and by hardening the applied first resin; and then forming the second resin portion by filling the space between the distal end constituting portion and the distal end cover with a second resin, and by hardening the filled second resin so as to be integrated with the first resin portion.
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed April 29, 2022, with respect to the objections to Claims 15, 17, 21-23 & 31-33 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 15, 17, 21-23 & 31-33 have been withdrawn.
Applicant’s arguments, see Page 9, filed April 29, 2022, with respect to the invocation of 35 U.S.C. § 112(f) have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) is no longer invoked.
Applicant’s arguments, see Page 9, filed April 29, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 15, 17-19, 21-25 & 28-33 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 15, 17-19, 21-25 & 28-33 have been withdrawn.
Applicant’s arguments, see Page 9, filed April 29, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 15, 17 & 32 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 103 of Claims 15, 17 & 32 have been withdrawn.
Reason’s for Allowance
Claims 15 & 17-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 15, Claim 15 has been amended to incorporate the allowable subject matter of Claim 16 and therefore allowable as detailed in Para. 37 of the Non-Final Office Action, mailed February 2, 2022, not reproduced herein for the sake of brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795